Name: Commission Regulation (EEC) No 1545/88 of 1 June 1988 amending Regulations (EEC) No 1105/68 and (EEC) No 1634/85 as regards the amount of aid granted for skimmed milk and skimmed-milk powder for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  economic policy;  monetary economics
 Date Published: nan

 ( N Official Journal of the European Communities No L 139/ 114. 6 . 88 COMMISSION REGULATION (EEC) No 1545/88 of 1 June 1988 amending Regulations (EEC) No 1105/68 and (EEC) No 1634/85 as regards the amount of aid granted for skimmed milk and skimmed-milk powder for use as feed and skimmed-milk powder for use as feed Q, as amended by Regulation (EEC) No 805/88 , should accordingly be amended ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time . limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 10 (3) thereof, Whereas Article 2a of the Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regulation (EEC) No 548/87 (4), determines the factors required to fix that aid ; whereas paragraph 2 of that Article provides for the possibility of adjusting the aid during a milk year where there is a substantial change in the abovemen ­ tioned factors ; Whereas in view of recent developments on the market in skimmed milk and skimmed-milk powder and the large reduction in public stocks resulting, the aid can be reduced ; whereas Article la (3) of Commission Regulation (EEC) No 1105/68 of 27 July 1968 on detailed rules for granting aid for skimmed milk for use as feed (*), as last amended by Regulation (EEC) No 805/88 (*), and Article 1 of Commission Regulation (EEC) No 1634/85 of 17 June 1985 fixing the amount of the aid for skimmed HAS ADOPTED THIS REGULATION : Article 1 In Article la (3) of Regulation (EEC) No 1105/68 , '65 ECU' is hereby replaced by '56,9 ECU'. Article 2 In Article 1 of Regulation (EEC) No 1634/85, '6,50 ECU' is hereby replaced by '5,69 ECU' and '80 ECU by '70 ECU'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 6 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1988 . For the Commission ' Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 110, 29 . 4 . 1988, p. 27 . (3) OJ No L 169, 18 . 7 . 1968 , p. 4. ( « OJ No L 56, 26 . 2. 1987, p. 2. (*) OJ No L 184, 29 . 7 . 1968 , p. 24. (S\ OT Nn 81 . 26 . 3 . 1988 . d . 57. P) OJ No L 158, 18 . 6 . 1985, p. 7.